DETAILED ACTION
This action is in response to the submission filed on 5/2/2022.  Claims 1, 3-7, 9-13, 15-17, and 19-21 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - Objections
Applicant's arguments regarding the amendments have been fully considered and are persuasive. The objections are withdrawn.

Response to Arguments - 35 USC § 101
Applicant's arguments filed 5/2/2022 have been fully considered and are persuasive. The rejections are withdrawn.

Response to Arguments - 35 USC § 103
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 20 that “Applicant submits that Lim discloses the identification of open or closed cycles of smooth and connected convex edges of a 3D model and that the areas bounded by such cycles are depressions (“free-form depressions”). While this reference discloses that the edges bounding such area are convex and smooth, this reference does however not disclose anything regarding the internal edges that are inside the
area (7.e., not bounding it) or regarding the faces inside the area in contrast to the features of Claim 2 which provides a definition of the identified set of faces that imparts properties on the internal edges and faces.”
This limitation appears to be describing Figure 22, elements 222, 224, 226 and paragraph [0171] of the Applicant’s Publication, which is merely directed to smooth depressions.  Lim Figure 2 depicts smooth depressions formed by smooth sequences of blended edges. 
The rejection has been updated to address the modified claim language. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, 15-17 and 19-21  are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/178106 (“King”) in view of “Edge-Based Identification of DP-Features on Free-Form Solids” (“Lim”), both provided by Applicant.
Regarding claims 1, 13 and 17, King teaches:
A computer-implemented method for designing, with a computer-aided design system, a three-dimensional modeled object representing a mechanical part (King: page 1, lines 12-15, lines 19-20, “geometric modification to the base model”; page 5, “Direct modelling, or variational direct modelling may be used in any case where an object or article is represented as a solid, including machine parts, vehicles, equipment installations, building layouts, engineering structures, or chemical structures”), the method comprising:

obtaining a boundary representation representing the mechanical part, the boundary representation having faces and edges, the boundary representation being displayed (King operates over a model of part, comprising faces and edges which define the boundary of the model: Figure 1A-1C; page 6, lines 15-20; page 10 lines 12-13, “the boundary consists of all edges where one face…” therefore King disclose providing a boundary representation of a mechanical part as input);

graphically selecting, by graphical user interaction with the displayed boundary representation, a first set of faces on the displayed boundary representation (King operates over a model of part, comprising faces and edges which define the boundary of the model: Figure 1A-1C; page 6, lines 15-20; page 10 lines 12-13, “the boundary consists of all edges where one face…”; Fig. 13, “Display”; Fig. 14, “Output the modified representation of the part”; therefore King disclose providing a boundary representation of a mechanical part as input; King: page 2, “separating the one or more regions from the model to form a separated region and a base model”; page 6, “the user selects only a limited number of faces of the part…”);

obtaining a feature type, the feature type being either a depression feature type or a protrusion feature type (King: page 6, lines 12-25, “If the user selects only a limited number of faces of the part, the model is able to determine all other elements of the part to which subsequent modelling steps must be applied. The part 11a includes a base 12, a first raised section 13, a second raised section 14 and a topological feature, typically a pocket or protrusion, for which the user wishes to 20 modify the location. In this example, the feature is shown as a protrusion 15, for example an item that must fit into a corresponding opening in another part of the complex body”; the first set of faces can be the base or raised sections; the term ‘pocket’ corresponds to the term ‘depression’ of the claim); and

automatically by the computer-aided design system, recognizing a second set of faces within the first set of faces, the second set of faces representing a feature of the provided feature type (King: page 7, “The identified candidate regions are regions that may usefully be separated from the model. Typically, these regions correspond to protrusions, or pockets, having an
equal convexity boundary”; page 9, “The basic requirement for a region of interest is that it can be separated from the base model and later reconnected. The choice of suitable regions is therefore dependent on the available separation and reconnection methods as discussed hereinafter. The simplest form of region to choose for this method is a connected protrusion, or pocket, with consistent convexity at its boundary with the model”; page 12, line 31-page 13 line 17; Figures 12A-12B; the pockets/protrusions correspond to the second set of faces of the claim),


King does not teach but Lim does teach:
wherein the second set of faces forms a connection between one or more elementary subsets, and wherein, a smooth skin being a face or a connected set of faces containing only smooth internal edges (this limitation is interpreted to merely recite that a connected set of faces makes a smooth surface, which appears to be the definition of smoothness; Lim: page 854, “The algorithm processes each component of the VEG by searching for closed and open cycles of smoothly connected edges. The search algorithm starts by identifying and grouping edges that are smoothly connected (i.e., vertex adjacent edges having G1 continuity)”, “The result of the graph search is a set of smoothly connected chains of edges that can be closed or open (Fig. 5)”);

when the obtained feature type is the depression feature type, a first elementary subset is a connected set of one or more faces bounded by convex edges or round faces only and containing no convex internal edge and no round face, the first elementary subset being either not a smooth skin or a smooth skin satisfying a concavity criterion (this limitation is interpreted to be merely the definition of a smooth depression; Lim: page 853, “Free-form depression. An area of an object’s surface bounded by a sequence of smoothly connected convex edges. Both these areas can be formed into volumes by skinning the boundary edge loop to form an additional face which covers a depression or partitions a protrusion. While these definitions are not definitive, they are applicable to large numbers of DP-features found on free-form component models. Fundamental to these definitions is the classification of edges as concave or convex”), and/or

when the obtained feature type is the protrusion feature type, a second elementary subset is a connected set of one or more faces bounded by concave edges or
fillet faces only and containing no concave internal edge and no fillet face, the second
elementary subset being either not a smooth skin or a smooth skin satisfying a
convexity criterion.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined King (directed to designing a 3D modeled object) with Lim (directed to smooth depressions and protrusions) and arrived at designing a 3D modeled object with smooth depressions and protrusions. One of ordinary skill in the art would have been motivated to make such a combination because “locating DP-feature boundaries defined by edge vexity and G1 continuity. These feature boundaries can be used to generate surfaces and volumes that enable Boolean operations to form protrusions and depressions into separate volumes. Since concave edges frequently give rise to manufacturing difficulties, this work has been driven by the desire to divide complex parts into sets of smaller components that can be easily produced and assembled to form the desired shape” (Lim: Conclusion).

Regarding claims 3, 15 and 19, King and Lim teach:
The method of claim 1, wherein the second set of faces comprises all elementary subsets of the first set (King: page 10, line 33-page 11, line 1, “single region of interest consisting of all the faces”).

Regarding claims 4, 16 and 20, King does not teach but Lim does teach:
The method of claim 1, wherein each elementary subset is connected to at least one other elementary subset, two elementary subsets being connected if they share either only edges of a predetermined edge type or only faces of a predetermined face type (this is interpreted to mean that subsets/face are connected to each other either by edge or face; Lim: page 854, “The result of the graph search is a set of smoothly connected chains of edges that can be closed or open (Fig. 5). Linear edges are added to close open chains. Only closed chains that do not self-intersect and form an unbranched loop of edges are kept”), where:

when the provided feature type is the depression feature type, the predetermined edge type is the convex edge type and the predetermined face type is the round face type, and/or

when the provided feature type is the protrusion feature type, the predetermined edge type is the concave edge type and the predetermined face type is the fillet face type (Lim: page 852, “Free-form protrusion. An area on an object’s surface bounded by a sequence of smoothly connected concave edges”; Fig. 5, “Detail showing the maze of edges associated with the fillets. The example search shows a smoothly connected chain set of edges defining one leg profile (forming an “open” chain)”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined King (directed to designing a 3D modeled object) with Lim (directed to smooth depressions and protrusions) and arrived at designing a 3D modeled object with smooth depressions and protrusions. One of ordinary skill in the art would have been motivated to make such a combination because “locating DP-feature boundaries defined by edge vexity and G1 continuity. These feature boundaries can be used to generate surfaces and volumes that enable Boolean operations to form protrusions and depressions into separate volumes. Since concave edges frequently give rise to manufacturing difficulties, this work has been driven by the desire to divide complex parts into sets of smaller components that can be easily produced and assembled to form the desired shape” (Lim: Conclusion).

Regarding claim 5,  King does not teach but Lim does teach:
The method of claim 1, wherein:
a smooth skin bounded by convex edges or round faces only and containing no convex internal edge and no round face satisfies the concavity criterion when the smooth skin cannot be arbitrarily offset in the direction of its normal vector while remaining smooth (referring back to claim 2, this limitation is further defining a depression-type feature and is interpreted to mean that a depression feature and is no longer smooth when being offset, which appears to be the necessary feature of smoothness; Lim: page 853, “Free-form depression. An area of an object’s surface bounded by a sequence of smoothly connected convex edges. Both these areas can be formed into volumes by skinning the boundary edge loop to form an additional face which covers a depression or partitions a protrusion. While these definitions are not definitive, they are applicable to large numbers of DP-features found on free-form component models. Fundamental to these definitions is the classification of edges as concave or convex”; page 853, “Using the surface normals at these points and the orientation of the edge, vexity can be calculated by vector products [18]. Initially, the points used to generate surface normals are located 0.001 units along the intersection curve. However, if the resulting vexity is smooth (i.e., the orientation of the two surfaces is coincident in the neighborhood of the edge), successive pairs of normals are generated with the same step size until a concave/convex smooth relationship is established or the end of the intersection curve is reached; in this case, the edge is classified as smooth”), and/or

a smooth skin bounded by concave edges or fillet faces only and containing no concave internal edge and no fillet face satisfies the convexity criterion when the smooth skin cannot be arbitrarily offset in the opposite direction of its normal vector while remaining smooth.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined King (directed to designing a 3D modeled object) with Lim (directed to smooth depressions and protrusions) and arrived at designing a 3D modeled object with smooth depressions and protrusions. One of ordinary skill in the art would have been motivated to make such a combination because “locating DP-feature boundaries defined by edge vexity and G1 continuity. These feature boundaries can be used to generate surfaces and volumes that enable Boolean operations to form protrusions and depressions into separate volumes. Since concave edges frequently give rise to manufacturing difficulties, this work has been driven by the desire to divide complex parts into sets of smaller components that can be easily produced and assembled to form the desired shape” (Lim: Conclusion).

Regarding claim 6, King teaches:
The method of claim 1, wherein the recognizing further includes:

determining one or more candidate elementary subsets, where:

when the provided feature type is the depression feature type, a candidate elementary subset is a connected set of one or more faces bounded by convex edges or round faces only and containing no convex internal edge and no round face (this portion of the limitation appears to be merely a definition of a depression feature; King: page 6, lines 12-25, “The part 11a includes a base 12, a first raised section 13, a second raised section 14 and a topological feature, typically a pocket or protrusion, for which the user wishes to 20 modify the location. In this example, the feature is shown as a protrusion 15, for example an item that must fit into a corresponding opening in another part of the complex body”; page 7, “The identified candidate regions are regions that may usefully be separated from the model. Typically, these regions correspond to protrusions, or pockets, having an equal convexity boundary”; page 9, “The basic requirement for a region of interest is that it can be separated from the base model and later reconnected. The choice of suitable regions is therefore dependent on the available separation and reconnection methods as discussed hereinafter. The simplest form of region to choose for this method is a connected protrusion, or pocket, with consistent convexity at its boundary with the model”; page 12, line 31-page 13 line 17; Figures 12A-12B; the pockets/protrusions correspond to the second set of faces of the claim the term ‘pocket’ corresponds to the term ‘depression’ of the claim), and/or

when the provided feature type is the protrusion feature type, a candidate elementary subset is a connected set of one or more faces bounded by concave edges or fillet faces only and containing no concave internal edge and no fillet face,

wherein the determining of the one or more candidate elementary subsets partitioning the first set of faces into faces which each belong to exactly one candidate elementary subset and faces which belong to no candidate elementary subset (this limitation is stating that a face is included if it is to be included and if it is not to be included it isn’t included; King: page 10, “if the set
15 of faces 32, 33, 34, 35, including hidden faces 50, 51 are not initially confirmed as
forming a protrusion or pocket, then a subset of faces may be checked by shrinking back the boundary to consistent convexity, for example as shown in Fig.6, where face 32 does not form part of the protrusion, but faces 33, 34, 35, 50, 51 do form a protrusion, so the subset 33, 34, 35, 50, 51 is extracted”); and

identifying the one or more elementary subsets among the determined candidate elementary subsets (King: page 14, “The likelihood of a successful outcome is improved by being able  to work on only a subset of the full model and to discount features which cause a failure, but continue with, or restart a run of the process knowing that the cause of the fault has been removed”; working on only one subset implied it was identified).

Regarding claim 7, King does not teach but Lim does teach:
The method of claim 6, wherein the determining the one or more candidate elementary subsets includes iteratively visiting faces of the first set (Lim: page 954, “Step 2 of the best first search algorithm can be described as follows: A best-first search operator Seq is applied on S to
extract a set, CSeq, of smoothly connected chains of edges, with G1 continuity: S !
Seq CSeq. The process has four steps: Step 2.1. Initiate a new search: . Select a seed_edge (i.e., an unvisited edge from the set of edges, S), set it to curr_edge, mark as “visited” and
add to start of new chain list”, “Step 2.3. Repeat Steps 2.1 and 2.2 until all the edges in S are
“visited.””), where visiting a face further including:

determining whether the face is to be included in a candidate elementary subset (Lim: page 954, “Step 2.2. Adding an edge to the chain list”), and when the face is to be included in the candidate elementary subset, including the face in the elementary subset and determining that the face is not to be visited again (Lim: page 954, “Step 2.3. Repeat Steps 2.1 and 2.2 until all the edges in S are “visited.”; “Step 2.4. Delete all self-intersecting chains in CSeq”, if they are deleted they are not visited again).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined King (directed to designing a 3D modeled object) with Lim (directed iteratively visiting faces) and arrived at designing a 3D modeled object with iteratively visiting faces. One of ordinary skill in the art would have been motivated to make such a combination because “locating DP-feature boundaries defined by edge vexity and G1 continuity. These feature boundaries can be used to generate surfaces and volumes that enable Boolean operations to form protrusions and depressions into separate volumes. Since concave edges frequently give rise to manufacturing difficulties, this work has been driven by the desire to divide complex parts into sets of smaller components that can be easily produced and assembled to form the desired shape” (Lim: Conclusion).

Regarding claim 9, King and Lim teach:
The method of claim 1, wherein the selecting of the first set of faces includes:
by graphical user-interaction, defining a closed curve on the display (King: Figs. 10-11; page 12, “extend the (shaded) cylinder face so that it heals with itself and results in a simple cylinder region 20 with circular edges at each end”; cylinders are closed curves), and

automatically by the computer-aided design system, identifying each face of the boundary representation of which projection on the display is entirely included inside the closed curve (King: page 12, “extend the (shaded) cylinder face; page 10, “input contains a set 10 of faces that are being changed in the same way (all being moved by the same vector, for example). A check is then made to confirm that the set of faces form a protrusion or pocket by checking that the boundary has single convexity. The boundary consists of all edges where one face is in the set and one is not in the set of faces being considered. If so, that set of faces are designated as a region of interest”; the set of faces that form the pocket are the faces inside the closed curve)e.

Regarding claim 10, King teaches:
The method of claim 9, wherein the selecting of the first set of faces further includes, automatically by the computer-aided design system:

partitioning the identified faces into disjoint connected subsets of faces, where one and only one subset is the first set of faces (King: page 2, “separating the one or more regions from the
model to form a separated region and a base model”; page 6, “If the user selects only a limited number of faces of the part”);

King does not teach but Lim does teach:
discarding all other subsets (Lim: page 954, “Step 2.3. Repeat Steps 2.1 and 2.2 until all the edges in S are “visited.”; “Step 2.4. Delete all self-intersecting chains in CSeq”; the deleted chains are discarded).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined King (directed to designing a 3D modeled object) with Lim (directed to discarding subsets) and arrived at designing a 3D modeled object with discarding subsets. One of ordinary skill in the art would have been motivated to make such a combination because “locating DP-feature boundaries defined by edge vexity and G1 continuity. These feature boundaries can be used to generate surfaces and volumes that enable Boolean operations to form protrusions and depressions into separate volumes. Since concave edges frequently give rise to manufacturing difficulties, this work has been driven by the desire to divide complex parts into sets of smaller components that can be easily produced and assembled to form the desired shape” (Lim: Conclusion).

Regarding claim 11, King does not teach but Lim does teach:
The method of claim 1, wherein the mechanical part is:
a molded part,
a machined part,
a drilled part,
a turned part,
a forged part (Lim: page 852, “casting, pressing, or forging”),
a stamped part, and/or
a folded part.


Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined King (directed to designing a 3D modeled object) with Lim (directed to forged parts) and arrived at designing a 3D modeled object a forging it. One of ordinary skill in the art would have been motivated to make such a combination because “locating DP-feature boundaries defined by edge vexity and G1 continuity. These feature boundaries can be used to generate surfaces and volumes that enable Boolean operations to form protrusions and depressions into separate volumes. Since concave edges frequently give rise to manufacturing difficulties, this work has been driven by the desire to divide complex parts into sets of smaller components that can be easily produced and assembled to form the desired shape” (Lim: Conclusion).

Regarding claim 12, King does not teach but Lim does teach:
The method of claim 1, wherein:
when the feature type is the depression feature type, the feature of the obtained feature type is:
a mass reduction feature, a space reservation feature, a fixture feature, a tightness feature, an adjustment feature, a positioning feature, a mechanical joint feature, a cooling feature, a space reservation feature, a revolute or cylindrical mechanical joint feature, an assembly feature, and/or a stiffening feature (the claim is interpreted to require only either the depression or the protrusion feature), 

and/or when the feature type is the protrusion feature type (Lim: page 855, “This extends the protrusion feature into a recess on the surface of the object allowing an assembly location interface to be created”), the feature of the provided feature type is:  

a stiffening feature, a fixture feature, a positioning pin feature, a revolute or cylindrical mechanical joint feature, a support for all machined and drilled protrusions feature, an assembly feature (Lim: page 855, “This extends the protrusion feature into a recess on the surface of the object allowing an assembly location interface to be created”; Fig. 7, “Assembly interface feature formed by separator volume”; page 857, “An example of such a component is a turbine rotor assembly (Fig. 11), where a large base unit accepts smaller attachments”), and/or a space reservation feature.



Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined King (directed to designing a 3D modeled object) with Lim (directed to assembly protrusion features) and arrived at designing a 3D modeled object with assembly protrusion features. One of ordinary skill in the art would have been motivated to make such a combination because “locating DP-feature boundaries defined by edge vexity and G1 continuity. These feature boundaries can be used to generate surfaces and volumes that enable Boolean operations to form protrusions and depressions into separate volumes. Since concave edges frequently give rise to manufacturing difficulties, this work has been driven by the desire to divide complex parts into sets of smaller components that can be easily produced and assembled to form the desired shape” (Lim: Conclusion).

Regarding claim 21, King and Lim teach:
The method of claim 1, wherein in processing the second set of faces, the processing includes one or more of: extracting the second set of faces from the boundary representation; displaying the second set of faces (King: Figs. 1A-2, 4E-12B); highlighting the second set of faces within a display of the boundary representation; and/or editing the second set of faces.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148